DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 54 is objected to because of the following informality:
Claim 54 recites the limitation “milliseconds absolute time” in line 6. For consistency and clarification with amending the independent claims to recite “milliseconds” instead of “absolute time”, it is recommended to change “milliseconds absolute time” in line 6 to “milliseconds”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 18-26, 27-30, 32-33, and 44-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital “C-DRX for Multiple Numerologies” 3GPP R2-1704913 (hereinafter referred to as “Interdigital”) in view of Li et al. US 2020/0195410 A1 (hereinafter referred to as “Li”). Note Interdigital was cited by the applicant in the IDS received 11 February 2021.
As to claims 1, 27, 53, and 54, Interdigital teaches a user equipment (UE) configured to operate in a carrier aggregation mode to:
communicate with a base station in accordance with a first set of connected mode discontinuous reception (CDRX) parameters defined for a first set of component carriers associated with a first set of numerologies (§1: UE supports aggregation of carriers of different numerologies; enhancements to C-DRX with LTE DRX as baseline; DRX enhancements are continued to support multiple services with different requirements and/or numerologies; NR should include numerology-specific DRX); and
communicate with the base station in accordance with a second set of CDRX parameters defined for a second set of component carriers associated with a second set of numerologies (§1: UE supports aggregation of carriers of different numerologies; enhancements to C-DRX with LTE DRX as baseline; DRX enhancements are continued to support multiple services with different requirements and/or numerologies; NR should include numerology-specific DRX).
Although Interdigital teaches “A user equipment (UE) configured to operate in a carrier aggregation mode to: communicate with a base station…parameters defined for a first set…communicate with the base station…parameters defined for a second set…a second set of numerologies,” Interdigital does not explicitly disclose “comprising a memory…the at least one processor,” “via the at least one transceiver,” and “in milliseconds”.
However, Li teaches a user equipment (UE) configured to operate in a carrier aggregation mode, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver (¶¶49-59; figure 3), the at least one processor configured to:
communicate, via the at least one transceiver, with a base station in accordance with a first set of connected mode discontinuous reception (CDRX) parameters defined in milliseconds (¶¶91-93; figure 6: communicate with base station according to CDRX configuration 1 with on duration being defined in milliseconds (K1ms or K2ms)); and
communicate, via the at least one transceiver, with the base station in accordance with a second set of CDRX parameters defined in milliseconds (¶¶91-92 and 94; figure 6: communicate with base station according to CDRX configuration 2 with on duration being defined in milliseconds (K3ms)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital by including “comprising a memory…the at least one processor,” “via the at least one transceiver,” and “in milliseconds” as taught by Li because it provides Interdigital’s UE with the enhanced capability of providing the UE with proper hardware to communicate with the base station and CDRX configurations with different parameters for different communication types (Li, ¶¶49-59 and 91-94; figures 3 and 6).
As to claims 2 and 28, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein the first set of CDRX parameters comprises a first set of radio resource control (RRC) parameters, and wherein the second set of CDRX parameters comprises a second set of RRC parameters (§3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC).
As to claims 3 and 29, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein: the first set of RRC parameters comprises an ON duration timer, an inactivity timer, a long cycle start offset timer, a short cycle length, a short cycle timer, a slot offset, or any combination thereof, and the second set of RRC parameters comprises an ON duration timer, an inactivity timer, a long cycle start offset timer, a short cycle length, a short cycle timer, a slot offset, or any combination thereof (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC).
As to claims 4 and 30, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein CDRX parameters of the first set of CDRX parameters are configured independently from CDRX parameters of the second set of CDRX parameters (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier)).
As to claims 6 and 32, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein each of the first and second sets of component carriers enters an inactive state independently based on one or more inactivity timers associated with the first and second sets of CDRX parameters (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier)).
As to claims 7 and 33, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein each of the first and second sets of component carriers enters an active state independently based on a separate grant for each of the first and second sets of component carriers (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 18 and 44, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein: a subset of CDRX parameters of the first set of CDRX parameters are independent of subcarrier spacing associated with the first set of numerologies, a subset of CDRX parameters of the second set of CDRX parameters are independent of subcarrier spacing associated with the second set of numerologies, and the subset of CDRX parameters of the first set of CDRX parameters are independent of the subset of CDRX parameters of the second set of CDRX parameters (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 19 and 45, Interdigital in view of Li teaches the UE of claim 44. Interdigital further teaches wherein: the subset of CDRX parameters of the first set of CDRX parameters comprises an ON duration timer, an inactivity timer, a long cycle start offset timer, a short cycle length, a short cycle timer, a slot offset, or any combination thereof, and the subset of CDRX parameters of the second set of CDRX parameters comprises an ON duration timer, an inactivity timer, a long cycle start offset timer, a short cycle length, a short cycle timer, a slot offset, or any combination thereof (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 20 and 46, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein the first and second sets of component carriers become active during a pending scheduling request or a pending random access response (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 21 and 47, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein the at least one processor is further configured to: receive, via the at least one transceiver, a MAC control element (MAC-CE) discontinuous reception (DRX) command, wherein the MAC-CE DRX command is common to both the first and second sets of component carriers, the first or the second set of component carriers in which the MAC-CE DRX command was received, or indicates that both of the first and second sets of component carriers are to enter an inactive state (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 22 and 48, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein: the first set of component carriers comprises one or more component carriers operating in a first frequency range, and the second set of component carriers comprises one or more component carriers operating in a second frequency range (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 23 and 49, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein: the first set of component carriers comprises one or more component carriers operating in a first frequency band, and the second set of component carriers comprises one or more component carriers operating in a second frequency band (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 24 and 50, Interdigital in view of Li teaches the UE of claim 27. Interdigital further teaches wherein: the first set of component carriers comprises one or more component carriers of a first group of cells, and the second set of component carriers comprises one or more component carriers of a second group of cells (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 25 and 51, Interdigital in view of Li teaches the UE of claim 50. Interdigital further teaches wherein the first group of cells, the second group of cells, or both operate in accordance with a single numerology (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 26 and 52, Interdigital in view of Li teaches the UE of claim 50. Interdigital further teaches wherein the first group of cells, the second group of cells, or both operate in accordance with multiple numerologies (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).

Claims 5 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital in view of Li as applied to claims 1 and 27 above, and further in view of Qualcomm “Configurations of C-DRX in NR” (hereinafter referred to as “Qualcomm”). Note Qualcomm was cited by the applicant in the IDS received 11 February 2021.
As to claims 5 and 31, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “a start time of a first CDRX cycle of the first set of CDRX parameters is aligned with a start time of a second CDRX cycle of the second set of CDRX parameters”.
However, Qualcomm teaches a start time of a first CDRX cycle of the first set of CDRX parameters is aligned with a start time of a second CDRX cycle of the second set of CDRX parameters (§1: UE's DRX is configured on the basis of per numerology or per service, network can maximize UE's power saving by aligning the start time of on durations of individual numerologies or services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “a start time of a first CDRX cycle of the first set of CDRX parameters is aligned with a start time of a second CDRX cycle of the second set of CDRX parameters” as taught by Qualcomm because it provides Interdigital in view of Li’s UE with the enhanced capability of maximizing UE power saving (Qualcomm, §1).

Claims 8-17 and 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital in view of Li as applied to claims 1 and 27 above, and further in view of Vivo “Clarification on the MAC timer” (hereinafter referred to as “Vivo”). Note Vivo was cited by the applicant in the IDS received 11 February 2021.
As to claims 8 and 34, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “the at least one transceiver does not transmit a sounding reference signal (SRS) on the first set of component carriers based on: a medium access control (MAC) entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the SRS is scheduled to be transmitted”.
However, Vivo teaches the at least one transceiver does not transmit a sounding reference signal (SRS) on the first set of component carriers based on: a medium access control (MAC) entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the SRS is scheduled to be transmitted (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “the at least one transceiver does not transmit a sounding reference signal (SRS) on the first set of component carriers based on: a medium access control (MAC) entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the SRS is scheduled to be transmitted” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 9 and 35, Interdigital in view of Li, and further in view of Vivo teaches the UE of claim 34.
Vivo further teaches wherein the SRS is associated with the first set of component carriers (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li, and further in view of Vivo by including “wherein the SRS is associated with the first set of component carriers” as further taught by Vivo for the same rational as set forth in claim 34 (Vivo, §5.7).
As to claims 10 and 36, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “the at least one processor does not report channel state information (CSI) on a physical uplink control channel (PUCCH) based on: CSI masking being configured and an ON duration timer not running until within a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted”.
However, Vivo teaches the at least one processor does not report channel state information (CSI) on a physical uplink control channel (PUCCH) based on: CSI masking being configured and an ON duration timer not running until within a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “the at least one processor does not report channel state information (CSI) on a physical uplink control channel (PUCCH) based on: CSI masking being configured and an ON duration timer not running until within a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 11 and 37, Interdigital in view of Li, and further in view of Vivo teaches the UE of claim 36.
Vivo further teaches the PUCCH is associated with the first set of component carriers (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li, and further in view of Vivo by including “the PUCCH is associated with the first set of component carriers” as further taught by Vivo for the same rationale as set forth in claim 10 (Vivo, §5.7).
As to claims 12 and 38, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted”.
However, Vivo teaches the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 13 and 39, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “regardless of being in an inactive state, a MAC entity of the UE transmits: hybrid automatic repeat request (HARQ) feedback, aperiodic CSI on a physical uplink shared channel (PUSCH), and aperiodic SRS”.
However, Vivo teaches regardless of being in an inactive state, a MAC entity of the UE transmits: hybrid automatic repeat request (HARQ) feedback, aperiodic CSI on a physical uplink shared channel (PUSCH), and aperiodic SRS (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “regardless of being in an inactive state, a MAC entity of the UE transmits: hybrid automatic repeat request (HARQ) feedback, aperiodic CSI on a physical uplink shared channel (PUSCH), and aperiodic SRS” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 14 and 40, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “the at least one transceiver does not transmit SRS on the first set of component carriers based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for a PUCCH was received”.
However, Vivo teaches the at least one transceiver does not transmit SRS on the first set of component carriers based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for a PUCCH was received (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “the at least one transceiver does not transmit SRS on the first set of component carriers based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for a PUCCH was received” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 15 and 41, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “the at least one processor does not report CSI on a PUCCH based on: CSI masking being configured and an ON duration timer not running for both the first and second sets of component carriers, or the ON duration timer not running for the first or the second set of component carriers in which a grant for the PUCCH was received”.
However, Vivo teaches the at least one processor does not report CSI on a PUCCH based on: CSI masking being configured and an ON duration timer not running for both the first and second sets of component carriers, or the ON duration timer not running for the first or the second set of component carriers in which a grant for the PUCCH was received (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “the at least one processor does not report CSI on a PUCCH based on: CSI masking being configured and an ON duration timer not running for both the first and second sets of component carriers, or the ON duration timer not running for the first or the second set of component carriers in which a grant for the PUCCH was received” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 16 and 42, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for the PUCCH was received”.
However, Vivo teaches the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for the PUCCH was received (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for the PUCCH was received” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 17 and 43, Interdigital in view of Li teaches the UE of claim 27.
Although Interdigital in view of Li teaches “The UE of claim 27,” Interdigital in view of Li does not explicitly disclose “regardless of being in an inactive state, a MAC entity of the UE transmits: HARQ feedback, aperiodic CSI on a PUSCH, and aperiodic SRS”.
However, Vivo teaches regardless of being in an inactive state, a MAC entity of the UE transmits: HARQ feedback, aperiodic CSI on a PUSCH, and aperiodic SRS (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Li by including “regardless of being in an inactive state, a MAC entity of the UE transmits: HARQ feedback, aperiodic CSI on a PUSCH, and aperiodic SRS” as taught by Vivo because it provides Interdigital in view of Li’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469